 



EXHIBIT 10.1
LENDER ADDITION AGREEMENT
     THIS LENDER ADDITION AGREEMENT (the “Agreement"), dated as of April 22,
2008 is made and entered into among NVR MORTGAGE FINANCE, INC., a Virginia
corporation (“Borrower"), U.S. BANK NATIONAL ASSOCIATION, as agent (“Agent"),
and BANK OF AMERICA, N.A. (“Additional Lender").
RECITALS:
     A. Borrower, Agent and the Lenders that are parties thereto (the “Existing
Lenders”) are parties to that certain Loan Agreement dated as of September 7,
1999 (as modified and amended to date, the “Loan Agreement").
     B. Borrower, Agent, the Existing Lenders and the Additional Lender now
desire to amend the Loan Agreement to add the Additional Lender as a Lender
party thereto.
AGREEMENT:
     In consideration of the premises herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
Section 1. Definitions
     1.1 Incorporated Definitions. Capitalized terms used and not otherwise
defined in this agreement have the meanings specified in the Loan Agreement.
     1.2 Other Defined Terms. As used in this agreement, the following terms
have the meanings specified:
     “Additional Lender” has the meaning specified in the preamble of this
agreement.
     “Adjustment Factor” means the fraction the numerator of which is equal to
the number of days from the Execution Date to the Termination Date and the
denominator of which is equal to 360.
     “Execution Date” means the date on which this agreement is actually
executed and delivered by Borrower, Agent, the Existing Lenders and the
Additional Lender, as set forth on the counterpart signature page of Agent.
     “Existing Advances” means, with respect to any Existing Lender, Advances by
such Lender outstanding as of the beginning of business on the Execution Date.
     “Existing Lenders” has the meaning specified in Recital A of this
agreement.
     “Loan Agreement” has the meaning specified in Recital A of this agreement.

 



--------------------------------------------------------------------------------



 



Section 2 Fees and Getting to Pro-rata
     2.1 Payments to the Additional Lender. Borrower agrees to pay Agent for the
account of the Additional Lender a facility fee on the Commitment Amount of the
Additional Lender in an aggregate amount equal to the product of the Adjustment
Factor and 0.125% of such Commitment Amount. Said fee shall be payable as set
forth in Section 2.4(a) of the Loan Agreement. Borrower also agrees to pay to
Agent for the account of the Additional Lender the monthly Non-usage Fee
described in Section 2.4(f) of the Loan Agreement (i) in the amount of 0.185%
per annum on the average unused amount of the aggregate Commitments during such
month when usage is less than 35% of the aggregate Commitments and (ii) in the
amount of 0.125% per annum on the average unused amount of the aggregate
Commitments during such month when usage equals or is greater than 35% but not
exceeding 50% of the aggregate Commitments. The Non-usage Fee shall be payable
as described in such Section 2.4(f) of the Loan Agreement.
     2.2 Getting to Pro-rata. Notwithstanding the provisions of Sections 2.1,
2.7 and 2.9 of the Loan Agreement or any other provision of the Loan Documents
to the contrary, until such time as the Additional Lender and the Existing
Lenders have Advances outstanding in amounts proportionate to their respective
Commitments, (a) all repayments of outstanding Advances shall be applied
pro-rata to the outstanding Advances of the Existing Lenders in accordance with
the amounts thereof and (b) all new Advances shall be funded solely by the
Additional Lender.
Section 3 Concerning the Additional Lender
     3.1 Commitment. The Commitment of the Additional Lender shall be THIRTY
MILLION AND NO/100 DOLLARS ($30,000,000.00) (including the amount assigned by
U.S. Bank to the Additional Lender). Schedule 1.1(a) of the Loan Agreement is
hereby amended to read as set forth on Schedule 1.1(a) attached hereto which is
substituted as Schedule 1.1(a) to the Loan Agreement.
     3.2 Status as a Lender. Effective upon the Execution Date, the Additional
Lender shall be a Lender under the Loan Agreement and shall have all of the
rights, privileges and benefits of a Lender under the Loan Agreement and the
Loan Documents and shall have all of the duties of a Lender thereunder, in each
case as if the Additional Lender had been a Lender initially a party of the Loan
Agreement.
     3.3 Condition Precedent. The inclusion of the Additional Lender as a Lender
and the obligation of the Additional Lender to make its initial Advance shall be
subject to the following conditions precedent:
     (a) Delivery to Agent of the following documents in a quantity sufficient
that Agent, Borrower, each Existing Lender and the Additional Lender may each
have a fully executed original of each of such documents other than the
Additional Lender’s Note:

  i.   this agreement duly executed by Borrower, Agent and the Additional
Lender;     ii.   the Additional Lender’s Note in the principal amount of its
Commitment Amount duly executed by Borrower;     iii.   a certificate of the
Secretary or Assistant Secretary of Borrower setting forth (i) resolutions of
Borrower’s board of directors authorizing the execution, delivery and
performance of this agreement and the Additional Lender’s Note and identifying
the officers of Borrower authorized to sign such instruments, and (ii) specimen
signatures of the officers so authorized; and     iv.   such other documents,
including opinions of counsel, as Agent or the Additional Lender may reasonably
request;

     (b) payment by Borrower to Agent of any fee then due Agent in connection
with the Additional Lender under Section 2.4(b) of the Loan Agreement.

2



--------------------------------------------------------------------------------



 



     3.4 Additional Lender Credit Decision. The Additional Lender acknowledges
that it has, independently and without reliance upon Agent or any Existing
Lender and based on the financial statements referred to in Sections 5.7 and 6.1
of the Loan Agreement and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
agreement. The Additional Lender also agrees that it will, independently and
without reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Agreement.
Section 4 Miscellaneous
     4.1 Ratifications. The terms and provisions set forth in this agreement
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Loan Documents and except as expressly modified
and superseded by this agreement, the terms and provisions of the Loan Agreement
and each other Loan Document are ratified and confirmed and shall continue in
full force and effect.
     4.2 Borrower Representations and Warranties. Borrower hereby represents and
warrants that the representations and warranties set forth in Section 5 of the
Loan Agreement are true and correct in all material respects with the same force
and effect on and as of the date hereof as though made as of the date hereof
except to the extent such representations and warranties by their terms are made
as of a specific date and except for changes that are permitted by the terms of
the Loan Agreement.
     4.3 Additional Lender Representations and Warranties. The Additional Lender
hereby represents and warrants that the representations and warranties set forth
in Section 11.12 of the Loan Agreement are true and correct as applied to the
Additional Lender.
     4.4 Survival. The representations and warranties made by Borrower in this
agreement shall survive the execution and delivery of this agreement, and the
funding of the Additional Lender’s initial Advance.
     4.5 Reference to Loan Agreement. Each of the Loan Documents, including the
Loan Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Loan Agreement as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Loan Agreement shall mean a
reference to the Loan Agreement as modified hereby.
     4.6 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.
     4.7 Successors and Assigns. This Agreement is binding upon and shall inure
to the benefit of Agent, the Existing Lenders, the Additional Lender, Borrower
and their respective successors and assigns, except that Borrower may not assign
or transfer any of its rights or obligations hereunder without the prior written
consent of each of the Lenders.
     4.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     4.9 Headings. The headings, captions, and arrangements used in this
agreement are for convenience only and shall not affect the interpretation of
this agreement.
     4.10 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO, AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

3



--------------------------------------------------------------------------------



 



     
 
       BORROWER:
EXECUTION DATE:
   
April 22, 2008
       NVR MORTGAGE FINANCE, INC.

                  By:   /s/ William J. Inman         Name:   William J. Inman   
    Title:   President, NVR Mortgage Finance, Inc.     

            ADDITIONAL LENDER:
BANK OF AMERICA, N.A.
      By:   /s/ Stefanie Brown         Name:   Stefanie Brown         Title:  
Vice President     

            AGENT and an EXISTING LENDER :
U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ William Umscheid         Name:   William Umscheid       
Title:   Vice President   

4



--------------------------------------------------------------------------------



 



         

Schedule 1.1(a)
Commitment Schedule as of the April 22, 2008

              Commitment Lender   Amount
U.S. Bank National Association
Mortgage Banking Services
U.S. Bank Place
800 Nicollet Mall
Mail Station BC-MN-H03B
Minneapolis, Minnesota 55402
Attention: William Umscheid
Telephone: 612-303-3575
Telecopy: 612-303-2253
  $ 50,000,000  
 
       
Comerica Bank
Comerica Tower at Detroit Center
500 Woodward Avenue
Detroit, MI 48226
Attention: Heather D. Slapak
Telephone: 313-222-5740
Telecopy: 313-222-9295
  $ 30,000,000  
 
       
National City Bank
101 South 5th Street
Louisville, KY 40202
Attention: Mary Jo Reiss
Telephone: 502-581-4197
Telecopy: 502-581-4154
  $ 25,000,000  
 
       
Washington Mutual Bank FA
20 North Wacker Drive, Suite 3410
Chicago, IL 60606
Attn: Rodney Davis
Telecopy: 312-782-3731
  $ 14,250,000  
 
       
Bank of America, N.A.
901 Main Street
TX1-492-64-01
Dallas, TX 75202
Attention: Paula Laesch
Telephone: 214-209-9011
Telecopy: 214-209-0604

  $ 30,000,000  
 
       
TOTAL
  $ 149,250,000  

5